Exhibit 10.25

LEASE AGREEMENT

THIS LEASE (this “Lease”) is made as of November 1st, 2005 by and between
Genesis Partners, LLC of Bozeman, Montana, herein referred to as “Landlord”, and
RightNow Technologies, Inc., a Montana corporation, of Bozeman, Montana,
hereinafter referred to as “Tenant”.

WITNESSETH:

1. Leased Property. Landlord hereby leases to Tenant the office building located
on the real property in Gallatin County, Montana whose address is 136 Enterprise
Blvd, Bozeman, Montana, consisting of approximately 29,146 square feet as
depicted on the attached Exhibit A,  together with (i) the non-exclusive right
of ingress and egress for Tenant and its employees, agents, invitees and
contractors between the building and the nearest public streets, and (ii) the
exclusive right to use the parking as depicted on attached Exhibit A for its
employees, agents, invitees and contractors in common with others (the
“premises”).  Landlord represents and agrees that the parking lot will provide,
at all times during the term of this Lease, a parking ratio of not less than
four spaces per 1000 square feet of rentable square footage in buildings whose
tenants are or will be using the parking lot.

1A. Landlord to carry out Works.  Landlord shall construct a building and
parking area as depicted in Exhibit A, which shall be available for occupancy on
or about the 1st day of November, 2006, and which shall conform with Exhibit B.

2. Terms of Lease. The primary term of this Lease shall be for one hundred
twenty (120) months commencing on the day the premises are available for
occupancy evidenced by a Certificate of Occupancy from Gallatin County, and
estimated to be on or about the 1st day of November, 2006,  unless sooner
terminated as herein provided. Notwithstanding the foregoing, Tenant may
terminate this Lease after eighty four (84) months by providing Landlord with at
least twenty four (24) months prior written notice of termination.

3. Option to Extend. Upon expiration of the primary term of this Lease, Tenant
is granted two options to extend the term of this Lease, each for an additional
sixty (60) months, upon the same terms and conditions as are included in this
Lease, subject, however, to renegotiation of the rent provided in paragraph 4 of
this Lease.  The primary term and the extension terms will be


--------------------------------------------------------------------------------


collectively referred to in this Lease as the “term”. Tenant shall notify
Landlord within not less than one hundred twenty (120) days prior to the
expiration of the primary term of this Lease or prior to the expiration of each
extension term of Tenant’s exercise of its option to extend this Lease, provided
that in the circumstances described in paragraph 13, the options to extend the
term may be exercised earlier as provided in paragraph 13, and if the option to
extend is exercised earlier as provided in paragraph 13, nevertheless, the
rental payable as provided in paragraph 4 shall be determined at the time and in
the manner provided in paragraph 4 and this paragraph 3.

A. This paragraph shall apply in the event that Tenant notifies Landlord during
the primary term of the Lease of Tenant’s intention to exercise an option to
renew for the initial extension term. During the following sixty (60) day
period, Tenant and Landlord shall negotiate and arrive at an agreement or
disagreement of the amount of rent to be paid during the initial extension term.
If Landlord and Tenant agree upon the rent to be paid during the initial
extension term, Landlord and Tenant shall at the end of the sixty (60) day
period enter into a new written lease or an amendment agreement setting forth
the amount of rental Tenant shall be required to pay pursuant paragraph 4 for
the initial extension term and any other additional terms to which Landlord and
Tenant have agreed.  If Tenant and Landlord fail to agree upon the rent to be
paid during the initial extension term during the sixty (60) day period of
negotiations, a fair market appraisal comparison of comparable properties will
be completed by an independent party upon which the Landlord and Tenant may use
to negotiate the amount of rent to be paid during the applicable extension term.
If Tenant and Landlord fail to agree upon the rent to be paid during the initial
extension term during the sixty (60) day period of negotiations, either Landlord
or Tenant may, by written notice to the other party given within the ensuing
thirty (30) day period, elect to invoke the arbitration provisions of this Lease
to determine a fair market rental for the applicable extension term. Within
seven (7) days after receiving notice of the fair market rental as determined by
the arbitrator, Tenant may notify Landlord of Tenant’s decision not to exercise
the option to renew for the initial extension term.  In the absence of such
notice, Tenant shall be bound to pay the rent determined by the arbitrator for
the initial extension term.

B. This paragraph shall apply in the event that Tenant notifies Landlord during
the initial extension term of the Lease of Tenant’s intention to exercise an
option to renew for the second extension term. The rent payable during the
second extension term shall be the rent payable during


--------------------------------------------------------------------------------


the last year of the initial extension term as adjusted annually by CPI in
accordance with paragraph 4

4. Rent. Tenant shall pay as rental for the premises for the first year of the
primary term of the Lease the sum of $422,617; computed at the rate of $14.50
per square foot on 29,146 square feet of office space, payable monthly, in
advance on the first day of each month, in installments of $35,218 per month. On
each anniversary date of this Lease, beginning on November 1st, 2007, the annual
rent shall be adjusted by the percentage increase or decrease in the Base
Consumer Price Index as compared to the Comparison Index. The Base Index shall
be the Consumer Price Index (“CPI”) for November 2006 or if the premises are not
then available for occupancy such later month when the premises first become
available for occupancy, and the Comparison Index shall be the CPI for the same
month in each year during the primary term of the Lease.  For purposes of
paragraph four (4), “Consumer Price Index means United States Dept. of Labor
CPI, All Urban Consumers, All Items, 1982-1984=100, or if discontinued, any
successor index which in Landlord’s reasonable opinion, is most nearly
equivalent to the CPI. Rent shall be paid without notice or demand by Landlord
to Landlord at 895 Technology Blvd, Suite 101, Bozeman, Montana 59718 or at such
other place as Landlord may direct in writing.

5. Covenants. Tenant hereby acknowledges and agrees:

A. Tenant’s taking of possession of the premises shall be conclusive evidence
that the premises were in good, clean and sanitary condition, are in all
respects satisfactory and acceptable to Tenant, and are in the condition in
which Landlord represented the premises to be.

B. Tenant will keep the premises in a clean and sanitary condition during the
term of this Lease. Landlord shall have no obligation to make any alterations or
improvements of any kind in or about the premises other than as set forth in
this Lease. Tenant shall repair or replace promptly all damages to the premises
due to acts of Tenant, its agents, employees, invitees, or subtenants,
reasonable wear and tear excepted. Tenant also shall not cause any waste to be
committed in or about the premises; Tenant will keep the premises free and clear
of any and all refuse and debris; and Tenant agrees to observe all rules and
regulations of the County of Gallatin and State of Montana in any way relating
to maintenance, use and occupancy of the premises.

C. Tenant will not use or permit anything to be used upon the premises which is
likely to deface or damage the premises, or do anything that will increase the
rate of insurance thereof


--------------------------------------------------------------------------------


(unless Tenant first agrees to pay any increased premiums), or permit anything
to be done upon the premises or in the areas, sidewalk or streets adjacent to
the premises, which will amount to or create a nuisance.

D. Tenant shall make no alterations in or additions to the premises without
first obtaining Landlord’s written consent, which consent will not be
unreasonably withheld, delayed or conditioned. Tenant shall not erect or permit
to be erected upon the premises any signs without written consent of Landlord,
which consent will not be unreasonable withheld, delayed or conditioned.

E. Tenant agrees, with respect to all alterations or improvements to the
premises or any part thereof, which Tenant undertakes with written consent of
Landlord, that Tenant shall in all instances save Landlord and the premises
forever harmless and free from all damages, loss and liability of every kind and
character which may be claimed, asserted or charged, including liability to
adjacent owners or tenants, based upon the acts or negligence of Tenant or its
agents, contractors or employees, for any negligence, or for the failure of any
of them to observe and comply with the requirements of the law, including the
regulations and the authorities in the City of Bozeman, and Tenant will preserve
and hold Landlord and the premises free and clear from all liens or encumbrances
for labor and materials furnished. Any and all alterations, additions, and
improvements made by Tenant to or upon the premises (with the exception of
furnishings, equipment, and removable trade fixtures installed by Tenant) shall,
upon installation, be deemed attached and part of the premises, provided
however, that if prior to termination of this Lease, or within fifteen (15) days
thereafter, Landlord so directs by written notice to Tenant, promptly following
said termination of this Lease, Tenant shall remove such of the said additions,
improvements, fixtures, and installations placed upon the demised premises by
Tenant as shall by designated in said notice from Landlord, and Tenant shall
repair any damages occasioned by such removal.  Further, in this regard, Tenant
hereby agrees that it will, during the continuance of this Lease, keep the
premises and interior of the premises in good condition and repair, reasonable
wear and tear excepted.

F. Tenant may use and occupy the premises for the purpose of a business office
and all activities incidental thereto, including the manufacture of software,
and not otherwise. Tenant shall not use or knowingly permit any part of the
premises to by used for any unlawful purposes and shall


--------------------------------------------------------------------------------


comply with all applicable laws and regulations of the County of Gallatin, State
of Montana, and the United States of America.

G. Tenant agrees that Landlord shall not be liable for any damage or injury to
persons or property or for the loss of property sustained by Tenant or by any
other person or persons on the premises due to any act of negligence of Tenant.

H. Tenant agrees that it will not assign this Lease or sublease any portion of
the premises or permit this Lease to transferred by operation of law or
otherwise without the written consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned; provided, however, that any
merger and reorganization of Tenant for the purpose of incorporating under
another state law shall not be deemed to be an assignment for purposes of this
paragraph and shall not require Landlord’s consent, or that any merger or change
in control of the Tenant shall not be deemed to be an assignment for the
purposes of this paragraph and shall not require Landlord’s consent. Tenant
shall remain responsible under this Lease for any portion of the premises sublet
by Tenant (even if Landlord approved the subletting), unless Landlord shall
agree otherwise. Any subtenant to whom any portion of the property is sublet
shall agree to abide by the provisions of this Lease which are applicable to the
sublet portion of the premises, before Landlord will be required to consent to
the proposed subleasing of any portion of the premises.

I. Tenant will permit Landlord, at all reasonable times and after reasonable
notice to Tenant at Landlord’s sole risk and expense and in a manner that causes
the least practical disruption to Tenant, to enter upon the premises (i) to
inspect their condition and to make reasonable and necessary repairs for the
protection and preservation of the premises, (ii) to ascertain whether Tenant
has performed its covenants under this Lease, and (iii) to show the premises to
persons who may wish to rent the premises after the expiration of the term of
this Lease or to purchase the premises, provided that any showing of the
premises to persons who may wish to rent the premises shall be only during the
last year of the term of the Lease.

J. Tenant, upon leaving the premises, shall at its own expense, remove all dirt,
rubbish, and refuse and upon failure to do so, Landlord may immediately, without
further notice, do so at Tenant’s expense.  Tenant shall immediately pay
Landlord’s expenses upon receipt of a bill for the same from Landlord.


--------------------------------------------------------------------------------


6. Default and Landlord’s Rights. If the premises shall be deserted or vacated,
or if a trustee or receiver of a substantial portion of Tenant’s property is
appointed, or if an order is entered against Tenant for relief under Title 11 of
the United States Code, or there shall be a default in payment of any rent for
more than fourteen (14) days after written notice of such default from Landlord,
or there shall be a default in the performance or any other covenant, agreement,
condition, rule or regulation herein contained, or hereafter established with
Tenant’s consent, which shall continue for more than thirty (30) days (or, if
the default is not curable within thirty (30) days and if Tenant begins to cure
the default within such thirty (30) day period and diligently pursues curing the
same, then for such for additional period as shall be reasonably necessary to
cure the default) after Tenant’s receipt of written notice of such default from
Landlord, Tenant’s rights in this Lease (if Landlord so elects, and such
election is reserved) shall thereupon terminate and end without the necessity
for any further notice, and Landlord shall have the right to re-enter and
repossess the premises in the manner permitted by law and dispossess or remove
there from Tenant or other occupants thereof and their effects without being
liable to any prosecution or action therefore. Landlord may likewise, at
Landlord’s option, and in addition to any other remedies which Landlord may have
upon default, let and relet the premises in whole or in part, altering, changing
or subdividing the same as in its reasonable judgment may accomplish the best
rental results, and upon such terms and for such length of time, whether lesser
or greater than the unexpired portion of the term of this Lease, as Landlord may
reasonably see fit, and Tenant shall be liable to Landlord for any deficiency
between the remaining unpaid rental and the rental so procured by Landlord for
the period of said letting or reletting which is during the remaining term of
this Lease and shall further be liable for the reasonable costs of reletting and
alterations or changes required to enable Landlord to let and relet the
premises, the deficiency and costs not to exceed, however, the balance of the
unpaid rental due from tenant for the remaining term of the Lease. Landlord may
institute action for the whole of any such deficiency immediately upon effecting
a letting or reletting and shall not thereafter be precluded from further like
action in the event such letting or reletting shall not cover the entire
unexpired portion of the term hereof, or Landlord may monthly, or at such
greater intervals as it may see fit, require Tenant to pay said deficiency then
existing, and Tenant agrees to pay said deficiency to Landlord from time to time
when called upon by Landlord to do so. Should this Lease not be terminated,
Landlord may, notwithstanding such letting or reletting, at any time


--------------------------------------------------------------------------------


thereafter elect to terminate it. Tenant, upon termination as herein provided,
will yield quiet and peaceful possession to Landlord, subject to any letting or
reletting Landlord has effected of the premises. If Landlord shall give the
notice of termination as herein provided, then, at the expiration of such
period, this Lease shall terminate as completely as if that were the date herein
fixed for the expiration of the term of this Lease, and Tenant shall then
surrender the premises to Landlord.

7. No Waiver of Breach. Tenant agrees that no consent, expressed or implied, by
Landlord to any breach of Tenant’s covenants or agreements shall be deemed a
waiver of any succeeding breach.

8. Notice. It is agreed that all notices herein required to be given shall be
effective upon mailing, postage prepaid, addressed to Landlord at 895 Technology
Blvd, Suite 101 Bozeman, Montana 59718 or addressed to Tenant at 40 Enterprise
Boulevard, Bozeman, Montana: attention Vice President and General Counsel, or
such other place as either may designate in writing to the other. In addition,
any notice from Landlord to Tenant relating to this Lease or the premises shall
be deemed duly served if personally delivered to an officer of Tenant at the
premises.

9. Surrender Upon Termination. Tenant shall, upon termination of the term,
peacefully and  quietly surrender the premises to Landlord in as good condition
as it was at the beginning, reasonable use and wear and damage by the elements
excepted. Tenant shall remove all of its personal property and trade fixtures
(repairing any damage to the premises such removal causes) so that Landlord can
repossess and enjoy the premises not later than noon on the day upon which the
term ends, whether upon notice or by holdover or otherwise. Landlord shall have
the right to enforce this covenant by ejectment, for damages, or for breach of
any other condition or covenant of this Lease.

10. Peaceful Possession. Landlord covenants and agrees, at its sole expense,
that the exterior, structure, the roof and the heating, ventilating, air
conditioning, electrical, plumbing and all utility systems on or in the premises
shall be maintained in good repair and tenantable condition, excepting damage
resulting from neglect or intentional acts of Tenant, its agents, employees,
contractors and invitees. So long as Tenant pays the rent and performs the
covenants and agreements herein contained, Tenant shall peacefully and quietly
hold the premises for the primary term and any extensions thereof.


--------------------------------------------------------------------------------


11. Time of Essence. Time is of the essence of this Lease with respect to the
performance by Tenant and Landlord of their obligations hereunder.

12. Attorney’s Fees. In the event any action to enforce any of the terms of this
Lease is brought, the prevailing party shall be entitled to its reasonable
attorney’s fees as provided in paragraph 25.

13. Liability – Premises. Landlord shall not be responsible or liable (i) for
any personal injury to Tenant or any other person on the premises, or for injury
or damage to personal property or improvements of Tenant or of any third party
on the premises unless such injury or damage is caused by the neglect or
omissions of Landlord, its agents or employees; (ii) for injury or damage caused
by the neglect or omissions of Tenant or its agents, contractors, invitees or
employees; or (ii) on account of any inconvenience or annoyance or damage caused
by fire, explosion, earthquake, flood or other causes beyond the control of
Landlord. Tenant will obtain general liability insurance in an amount of not
less than $1,000,000 on which Landlord shall be named as an additional insured.
If Tenant shall sublet any portion of the premises, the subtenant shall also
furnish the general liability insurance required of Tenant or be covered under
Tenant’s policy.

In addition, Tenant will at all times hold Landlord harmless from any claim or
damages by reason of any personal injury, property damage, or otherwise, arising
from its operation or use of the premises or any of Tenant’s equipment used in
connection therewith, provided the claim or damage is not caused by negligence
or omission of Landlord, its agents, contractors or employees.

Landlord shall carry, at its sole expense, all risk casualty insurance, covering
the premises, in the amount equal to the full replacement cost of the premises.
The policy shall be endorsed so that it may be terminated or amended only upon
not less than thirty (30) days prior written notice to Tenant. The policy shall
contain no co-insurance clause, a deductible amount not exceeding $5,000, and
the insurance company’s consent to the waivers of subrogation set forth in the
next sentence. Landlord waives any claims it may have against Tenant and any
rights to grant subrogation rights to others for any loss, damage or claim which
is covered by Landlord’s insurance. In the event that the premises shall be
rendered wholly or partially untenantable by fire, explosion, earthquake, Act of
God, or any other cause beyond the control of Landlord (collectively, the
“casualties”), Landlord (i) shall rebuild and restore the premises as soon as
reasonably practicable to the premises’ former condition and use but only (A) to
the extent of the insurance proceeds Landlord receives, and (B) if


--------------------------------------------------------------------------------


the casualties do not occur during the last two (2) years of the term (and for
this purpose the term shall include all extension terms Tenant notifies Landlord
it will exercise on or before thirty (30) days after the occurrence of any of
the casualties), or (ii) in circumstances not described in clause (ii) may, at
its option, either terminate this Lease by written notice given to Tenant within
sixty (60) days after the casualty or commence to repair the premises within
sixty (60) days after the casualty. If Landlord shall elect or be required to
repair the premises, the rental hereunder shall be abated in proportion to the
part of the premises that are untenantable, and no rental shall be payable
hereunder for the period that said premises shall be wholly untenantable,
provided that in the event any of the casualties is caused by carelessness,
negligence or improper conduct of Tenant, or of Tenant’s agents, employees,
contractors or invitees, the rental shall not be so abated.

All fixtures or improvements placed on the premises by Tenant, which shall be
damaged or  destroyed, shall be repaired and replaced by Tenant at its own
expense and not at the expense of Landlord.

If any of the glass or plate glass in the premised shall be damaged or become
broken from the inside, Tenant shall replace, at Tenant’s own cost and expense,
all such glass or plate glass broken. If the glass is damaged or broken from the
outside, Landlord shall replace the same at its own cost and expense.

14. Repairs and Maintenance. Landlord shall bear the entire expense of all
repairs, maintenance, alterations, or improvements to the basic structure
(exterior walls, roof, heating, ventilating, air conditioning, electrical,
plumbing and other systems on the premises). Landlord shall, in addition, bear
the entire expense for the repair and maintenance of the parking area, including
landscaping and keeping the parking area free of rubbish, ice and snow. Tenant
shall pay at its own expense, all repairs, maintenance, and alterations of
Tenant installed fixtures or improvements and utilities.

15. Utilities, Taxes Etc. Tenant shall pay for all telephone, water/sewer,
electricity, natural gas, fire system monitoring, security systems, and
janitorial services used in the operation of the premises. Tenant agrees to pay
for replacement of light bulbs. Landlord shall pay for all real property taxes
and assessments levied and assessed against the premises and for snow removal
and lawn maintenance.


--------------------------------------------------------------------------------


16. No Smoking Policy. There will be no smoking allowed anywhere in the premises
by anyone. It will be Tenant’s responsibility to convey to and enforce this
policy by its employees, agents and all other invitees.

17. Paragraph Headings. The paragraph headings in this instrument are for
convenience only and do not limit or construe the contents or any paragraphs.

18. Severability. It is the intent of the parties that if a part of this Lease
is invalid, all valid parts that are severable from the invalid part shall
remain in effect. If a part of this Lease is invalid in one or more of it
applications, that part remains in effect in all valid applications that are
severable from the invalid applications.

19. Landlord’s Liability. The term “Landlord” as used herein shall mean only the
owner or owners at the time in question of the premises. In the event of any
transfer of such title or interest, Landlord herein named (and in case of any
subsequent transfers the then grantor) shall be relieved from and after the date
of such transfer of all liabilities as respects Landlord’s obligations
thereafter to be performed, provided that any funds in the hands of Landlord or
the then grantor at time of such transfer in which Tenant has an interest shall
be delivered to the grantee, who shall assume the obligations of Landlord or the
then grantor to Tenant with respect to those funds. The obligations contained in
this Lease to be performed by Landlord shall, subject to the foregoing
provisions of this paragraph 19, be binding on Landlord’s successors and
assigns.

20. Supersedes. This Lease supersedes all prior agreements between the parties.

21. Exercise of Rights. The omission of Landlord or Tenant to exercise any right
provided for on the default of the other at any time shall not preclude Landlord
or Tenant from the exercise of such right at any subsequent default of the other
or be deemed a waiver thereof or the right to do so.

22. Binding Effect. This Lease shall be binding upon and inure to the benefit of
the heirs, successors, administrators, and permitted assigns of the parties
hereto.

23. Security Deposit. At the execution of this Lease, Tenant will pay Landlord
the sum of $10,000 as a security deposit. Landlord shall hold and use the
security deposit as security for Tenant’s performance of its obligations under
this Lease. At the termination of this Lease and if at that time Tenant has
fully complied with all of its obligations under this Lease, Landlord shall
return the security deposit, without interest (or the part of the security
deposit which Landlord has not applied to satisfy Tenant’s obligations under
this Lease), to Tenant


--------------------------------------------------------------------------------


24. Governing Law. This Agreement and all matters relating thereto shall be
governed by the laws of Montana.

25. Arbitration. Any dispute under this Lease shall be decided by binding
arbitration initiated and conducted in accordance with the commercial
arbitration rules of the American Arbitration Association (“AAA”). The parties
shall decide upon the arbitrator. If the parties are unable to decide upon the
arbitrator within ten (10) days after a notice from one party to the other that
a dispute exists under this Lease, the AAA shall select the arbitrator. The
decision of the arbitrator shall be binding. All costs of arbitration shall be
borne by the party the arbitrator determines to be the non-prevailing party.
Such costs shall include the costs and reasonable attorneys’ fees of the
prevailing party.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date and
year first written above.

GENESIS PARTNERS, LLC — Landlord

 

 

By:

 

 

 

 

 

 

 

 

Steve Daines, member – Landlord

date

 

 

 

 

 

 

 

Clair Daines, member – Landlord

date

 

 

 

 

 

 

 

Greg Gianforte, member – Landlord

date

 

 

 

 

 

 

 

RightNow Technologies, Inc. – Tenant

 

 

 

 

 

 

 

 

By

 

 

 

Susan Carstensen

date

 

Chief Financial Officer

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

Note: Exhibit A to the lease agreement dated November 1, 2005 by and between
Genesis Partners, LLC and RightNow Technologies, Inc. provides a pictorial of
the building located at 136 Enterprise Blvd in Bozeman, Montana and parking
area.


--------------------------------------------------------------------------------


EXHIBIT B

Works performed by the Landlord shall be at least to the same standard and
finish as for the building constructed by Landlord for Tenant at 110 Enterprise
Boulevard, Bozeman, Montana, and shall include at least the following:

·                  Power flush toilets in all restrooms

·                  Full kitchen (refrigerator, ice maker, dishwasher,
oven/stove)

·                  One refrigerator per floor

·                  No less than one circuit per office for outlets

·                  Same ceiling lighting as in Gen III & IV, with extra can
lights, etc., as needed for coffee areas, etc.

·                  Tile flooring at all coffee areas

·                  HVAC system as installed in Gen IV with multiple zones

·                  Low-E windows

·                  Monument sign with lighting

·                  Flag pole with lighting

·                  VCT flooring for telco rooms

·                  Floor & ceiling outlets (electrical and data) for conference
rooms

·                  Complete conduit from Gen IV to telco room in Gen V

·                  Installation of fire monitoring system compatible with access
control system of other buildings

·                  Conduit between floors for data cabling (with possible
conduit to labs if used as development building)

·                  One to two janitor closets, one with floor sink (2nd floor)

·                  If building to be used for Executive group, additional full
size refrigerator & ice maker in the board room

·                  Shower (location tbd)

·                  R11 insulation will be used on all shear walls for increased
sound proofing of offices

·                  Either a pad for a generator and transfer switch, or just a
transfer switch

·                  Possible conduit from Gen IV generator pad to pad on Gen V

·                  4 conduits from generator/transfer switch pad outside Gen V
to telco room inside


--------------------------------------------------------------------------------